Exhibit 10.16

COMMON STOCK SUBSCRIPTION AGREEMENT

THIS COMMON STOCK SUBSCRIPTION AGREEMENT (the "Agreement") is made as of
December 4, 2006, by and among SONORAN ENERGY, INC., a Washington corporation
(the "Company"), and Cubus APS ("Purchaser").  

SECTION 1
AUTHORIZATION AND SALE OF COMMON STOCK.  

The Company has authorized the sale and issuance of up to 30,000,000 shares of
its Common Stock, no par value per share (the "Common Stock") in accordance with
the provisions hereof.

Section 1.1

Sale of Shares.  Subject to the terms and conditions hereof, the Company will
issue and sell to Purchaser and Purchaser will buy from the Company 30,000,000
shares of Common Stock (the "Shares") at a purchase price of $0.10 per share, or
an aggregate purchase price of $3,000,000 (the “Purchase Price”).

Section 1.2

Anti-Dilution Adjustment.  The Company grants to Purchaser the right to receive
additional shares of Common Stock as set forth in this Section 1.2 (the
"Antidilution Rights").  If the Company (i) issues shares of Common Stock (other
than as contemplated by this Agreement) or other securities convertible into
shares of Common Stock at a price, or in the case of Convertible Securities (as
defined in Section 1.6) with any conversion price, per share of Common Stock
that is less than $0.10, or (ii) participates in, or enters into negotiations
for, a merger, consolidation or other business combination transaction that is
consummated whereby the other party to such transaction acquires more than 50%
of the Company's then issued and outstanding Common Stock or substantially all
of the Company's assets, which transaction results in the Company's Common
Stockholders receiving consideration with a fair market value per share
(determined in good faith by the Company's Board of Directors after consultation
with Purchaser) that is less than $0.10, then each Antidilution Right shall
without further action on behalf of any party, be automatically converted into
the right to receive from the Company, and the Company will issue, additional
shares of Common Stock to Purchaser (the "Dilution Shares") in an amount equal
to (a) the aggregate purchase price hereunder paid by Purchaser (including any
amount paid by Purchaser upon exercise of the Warrant (as defined in Section 1.4
hereof)) divided by such lesser price, less (b) the number of shares originally
issued to Purchaser at the Closing and pursuant to the Warrant, if applicable.
In the case of any issuance of additional shares resulting from a transaction
described in clause (i) hereof, such issuance shall be made promptly after such
transaction.  In the case of any issuance of additional shares resulting from a
transaction described in clause (ii) hereof, such issuance shall be made
immediately prior to the closing of such transaction. The Antidilution Rights
are not transferable apart from the underlying Shares to which they relate.

Section 1.3

Board Access.  For so long as Purchaser owns at least 50% of the Shares or 10%
of the outstanding Common Stock, whichever is less, then at Purchaser's request
(as specified in a written notice to the Company), the Board of Directors of the
Company will take all legal actions necessary to appoint Purchaser to the Board.
 For so long as Purchaser owns at

--------------------------------------------------------------------------------




least 20% of the Shares or 5% of the outstanding Common Stock, whichever is
less, then at Purchaser's request, (i) one person who shall be Purchaser'
designated representative, shall receive notice of all meetings of the Board of
Directors of the Company and each meeting of any committee thereof and shall be
permitted to attend any or all of such board or committee meetings, but shall
have no voting rights at any such meetings, and (ii) the Company shall provide
to Purchaser copies of all notices, reports, audited and unaudited financial
statements, budgets, minutes and consents at the time and in the manner as they
are provided to the Board of Directors or any committee thereof or upon
Purchaser’s reasonable request.  

Section 1.4

Warrant.  The Company hereby grants to Purchaser a warrant to purchase up to
50,000,000 additional shares of Common Stock at a per share price of $0.10 (the
“Warrant Shares”), exercisable in whole or in part for a period of 9 years
immediately following the Closing Date, in substantially the form attached
hereto as Exhibit B (the "Warrant").

Section 1.5

Exclusivity.  For a period of 180 days from the date of this Agreement, the
Company agrees that it will not (i) (directly or indirectly through its
officers, directors, shareholders, agents, representatives or otherwise)
initiate contact with, continue any further contact with, solicit or encourage
any proposals by, or affirmatively participate in any discussions or
negotiations with or afford any access to the properties, books or records of
the Company to any corporation, natural person or entity regarding any merger,
consolidation or business combinations involving the Company or the sale,
transfer or assignment of all or substantially all of the assets of the Company,
and (ii) enter into any agreement to sell, transfer or issue any shares of
Common Stock for any reason (excluding the shares sold to Purchaser under this
Agreement and the issuances of Common Stock and Convertible Securities set forth
on Exhibit A hereto).

Section 1.6

Right of First Refusal.  Except with respect to the outstanding options and
warrants set forth on Exhibit A hereto, if at any time after the Closing Date
the Company shall approve the issuance and sale of any shares of its Common
Stock or any rights to subscribe for or options, warrants, conversion privileges
or other contractual rights to purchase any shares of Common Stock or any stock
or securities convertible into or exchangeable for shares of Common Stock (such
convertible or exchangeable stock or securities being herein called “Convertible
Securities”), the Company shall first offer to sell to Purchaser such shares of
Common Stock or Convertible Securities.

Section 1.7

Required Approval of Certain Extraordinary Corporate Events.  For so long as
Purchaser owns at least 50% of the Shares or 10% of the outstanding Common
Stock, whichever is less, the Company agrees that it shall not take any of the
following acts without the prior written consent of Purchaser, which will not be
unreasonably withheld: (i) cause or permit the Company or any of its
subsidiaries to make a distribution or pay any dividends to the shareholders of
the Company; (ii) authorize and approve any indebtedness (including any
refinancing thereof) by the Company or any of its subsidiaries, except for any
financing arrangement not exceeding $100,000 individually or $250,000 in the
aggregate during any fiscal year; (iii) authorize or approve the Company or any
of its subsidiaries to make any capital expenditures except for any expenditures
incurred in the ordinary course of business not exceeding $500,000 in the
aggregate; (iv) authorize or approve the Company or any of its subsidiaries to
make any investment any Person or Persons (as defined below), except for





2

--------------------------------------------------------------------------------

  




investments not exceeding $25,000 individually or $50,000 in the aggregate
during any fiscal year; (v) authorize or approve the payment of day salary,
bonus or other compensation, or make any loan or engage in any other transaction
outside of the usual course of the employment relationship to any Shareholder or
any officer of the Company; (vi) cause or permit to cause the Company or any of
its subsidiaries to file any petition seeking to reorganize the Company or any
subsidiary of the Company pursuant to, or to obtain relief under, any federal or
state bankruptcy or insolvency law; (vii) cause or permit to cause the Company
or any of its subsidiaries to acquire (including, without limitation, by merger,
consolidation or acquisition of stock or assets) any Person for a purchase price
in excess of $50,000; (viii) authorize or approve any amendment to the
organizational documents of the Company or any of its subsidiaries if such
amendment has an adverse and discriminatory effect on the rights or economic
interests of Purchaser; (ix) increase or decrease the number of members on the
Board; (x) cause or permit the Company or any of its subsidiaries to purchase or
redeem any of the Common Stock or other equity interests of the Company or any
subsidiary; (xi) authorize or approve any stock option plan, stock bonus plan,
incentive plan or any other similar program or plan of the Company or any of its
subsidiaries; (xii) cause or permit the Company or any of its subsidiaries to
issue any Convertible Securities to any Person, including the issuance of any
options to any employees or consultants of the Company or any of its
subsidiaries pursuant to any stock option agreement, stock option plan, stock
bonus plan, incentive plan or any other similar program or plan (excluding the
Convertible Securities set forth on Exhibit A hereto); (xiii) authorize or
approve any agreements, contracts or other binding commitments, understandings,
arrangements, or transactions of any kind between the Company and/or any of its
subsidiaries on the one hand, and any shareholder and its affiliates, on the
other hand, including any lease, employment agreement, consulting agreement, or
management agreement; or (xiv) cause or permit to cause the Company or any of
its subsidiaries to do any act which would make it impossible to carry on the
ordinary business of the Company or any of its subsidiaries, including the
dissolution, liquidation or winding-up of the affairs of the Company or any of
its subsidiaries.   For purposes of this Agreement, “Person(s)” means an
individual, partnership, limited liability company, corporation, association,
trust, joint venture, unincorporated organization, and any government,
governmental department or agency or political subdivision thereof.

This paragraph 1.7 will lapse and be of no further force or effect after both of
the following occur: (i) that certain $12,000,000 Credit Agreement, dated as of
the date hereof, among the Company and NGPC Asset Holdings, LP (and/or its
associated lenders) has been repaid in full and (ii) the Company’s common stock
has traded at or above $0.50 per share (adjusted for any recapitalizations) for
a period of 20 consecutive trading days, with a daily average trading volume of
at least 200,000 shares per day for that 20-day measurement period.  

SECTION 2
CLOSING DATE; PAYMENT AND DELIVERY.  




Section 2.1

Closing Date.  The closing under this Agreement with respect to the sale of the
Shares pursuant to Section 1.2 hereof (the "Closing") shall take place as soon
as reasonably practicable after the satisfaction or waiver of the conditions to
Closing set forth in Section 5, at the offices of counsel to Purchase or at such
other times, dates and places upon





3

--------------------------------------------------------------------------------

  




which the Company and Purchaser shall mutually agree (the date of the Closing is
hereinafter referred to as the "Closing Date").

Section 2.2

Payment and Delivery.  At the Closing, Purchaser shall transmit the purchase
price in immediately available funds by wire transfer to the Company. At the
Closing the Company will deliver to Purchaser a certificate representing the
Shares. The certificate for Shares shall be subject to a legend restricting
transfer under the Securities Act of 1933, as amended (the "Securities Act"),
and referring to restrictions on transfer herein, such legend to be
substantially as follows:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AS TO THE AVAILABILITY OF AN
EXEMPTION FROM REGISTRATION THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT ANY
PROSPECTUS DELIVERY REQUIREMENTS ARE NOT APPLICABLE.  




SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  

Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby represents and warrants to Purchaser as follows:

Section 3.1

Organization.  The Company is a corporation duly incorporated and validly
existing under the laws of the State of Delaware and is in good standing under
such laws. The Company has all requisite corporate power and authority to own,
lease and operate its properties and assets, and to carry on its business as
presently conducted and as proposed to be conducted. The Company is qualified to
do business as a foreign corporation in each jurisdiction in which the ownership
of its property or the nature of its business requires such qualification,
except where failure to so qualify would not have a material adverse effect on
the Company. The Company has no subsidiaries and owns no equity interests, or
rights convertible into equity interests in any entity.

Section 3.2

Capitalization.  The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock, no par value per share, of which 84,524,163
shares are issued and outstanding as of the date hereof (prior to the stock
issuances contemplated hereby) and 25,000,000 shares of Preferred Stock, no par
value per share, no shares of which are issued and outstanding as of the date
hereof. All such issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable and were
issued in compliance with all applicable federal and state securities laws.  As
of the date hereof, the Company has 27,191,993 shares of Common Stock reserved
for issuance with respect to the outstanding Convertible Securities set forth on
Exhibit A hereto.  Except as otherwise indicated on Exhibit A hereto, none of
the issued and outstanding Convertible Securities set forth on Exhibit A hereto
have the right to receive additional shares of Common Stock or similar anti-





4

--------------------------------------------------------------------------------

  




dilution adjustments as a result of the transactions contemplated by this
Agreement or otherwise.  Except as described in this Agreement, there are no
other Convertible Securities presently outstanding to purchase or otherwise
acquire any authorized but unissued shares of the Company's capital stock or
other securities.

Section 3.3

Authorization.  The Company has all corporate right, power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. All corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of the Shares and the performance of the Company's obligations
hereunder has been taken.  This Agreement has been duly executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.  Upon the issuance and delivery of the Shares and
Warrant Shares as contemplated by this Agreement, the Shares, Warrant Shares and
the Dilution Shares, if any, will be validly issued, fully paid and
nonassessable.  The issuance and sale of the Shares contemplated hereby will not
give rise to any preemptive rights or rights of first refusal on behalf of any
person.          

Section 3.4

No Conflict.   The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not result in any
violation of, or default (with or without notice or lapse of time, or both), or
give rise to a right of termination, cancellation or acceleration of any
obligation or to a loss of a benefit, under, any provision of the Company's
Articles of Incorporation, as amended, or Bylaws of the Company, as amended, or
any mortgage, indenture, lease or other agreement or instrument, license,
judgment, order, decree, statute, law, ordinance, rule, listing or stock
exchange rule, or regulation applicable to the Company, its properties or
assets.  

Section 3.5

Accuracy of Reports.  All reports required to be filed by the Company under the
Exchange Act, copies of which have been furnished to Purchaser, have been duly
filed with the SEC, complied at the time of filing, in all material respects
with the requirements of the Exchange Act and their respective forms
(collectively, the "Reports"), and, except to the extent updated or superseded
by any subsequently filed report, were complete and correct in all material
respects as of the dates at which the information was furnished, and contained
(as of such dates) no untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.  

Section 3.6

Registration Rights.  Except as set forth on Exhibit A, the Company is not under
any obligation to register any of its presently outstanding securities or any of
its securities which may hereafter be issued.  

Section 3.7

Consents, Etc..  No consent, approval or authorization of or designation,
declaration or filing with the Company’s shareholders or any governmental
authority on the part of the Company is required in connection with the
execution and delivery of this Agreement, the offer, sale or issuance of the
Shares, or the consummation of any other transaction contemplated





5

--------------------------------------------------------------------------------

  




hereby, except such filings as may be required to be made with the SEC and with
any state or foreign blue sky or securities regulatory authority.

Section 3.8

Litigation.  There is no pending or, to the best of the Company's knowledge,
threatened lawsuit, administrative proceeding, arbitration, labor dispute or
governmental investigation ("Litigation") to which the Company is a party or by
which any portion of its assets taken as a whole may be bound, and which
Litigation if adversely determined would have a material adverse effect on the
Company.

Section 3.9

Investment Company.  The Company is not an "Investment Company" within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the SEC thereunder.

Section 3.10

Financial Statements.  The audited balance sheet of the Company as at April 30,
2006 and April 30, 2005, and the related audited statements of operations, cash
flows, and stockholders' equity of the Company for the fiscal year then ended,
copies of which have been furnished to Purchasers, and the balance sheet of the
Company at July 31, 2006, and the related statements of operations and cash flow
of the Company for the three months then ended, copies of which have been
furnished to Purchaser, fairly present, subject, in the case of the balance
sheet at July 31, 2006, and said statements of income and cash flow for the
three months then ended, to year-end audit adjustments, the financial condition
of the Company at such dates and the results of the operations of the Company
for the periods ended on such dates, and such balance sheets and statements of
operations, cash flows, and stockholders' equity were prepared in accordance
with United States generally accepted accounting principles ("GAAP") (and in
compliance with the regulations promulgated by the SEC). As of October 31, 2006,
the total debt of the Company was $11,507,499 determined consistently with the
audited financial statements as of April 30, 2006.  Since July 31, 2006, no
Material Adverse Change has occurred except as set forth in the Reports or in
this Agreement or on the Exhibits or Schedules hereto. The term "Material
Adverse Change" shall mean (a) a material adverse change in the business,
financial condition, results of operations or prospects of the Company, or (b)
the occurrence and continuance of any event or circumstance which could
reasonably be expected to have a material adverse effect on the Company's
ability to perform its obligations under this Agreement or any material
Agreement of the Company.  

Section 3.11

Employee Benefits.  

(a)

For purposes of this Section 3.11, the term "Employee Plan" includes any
pension, retirement, savings, disability, medical, dental, health, life
(including, without limitation, any individual life insurance policy under which
any persons currently or formerly employed by the Company (“Employees") is the
named insured and as to which the Company makes premium payments, whether or not
the Company is the owner, beneficiary or both of such policy), death benefit,
group insurance, profit-sharing, deferred compensation, stock option, bonus,
incentive, vacation pay, severance pay, or other employee benefit plan, trust,
arrangement, agreement, policy or commitment (including, without limitation, any
employee pension benefit plan as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") ("Pension Plan"),
and any employee welfare benefit plan as defined





6

--------------------------------------------------------------------------------

  




in Section 3(1) of ERISA ("Welfare Plan")), whether or not any of the foregoing
is funded or insured and whether written or oral, which is intended to provide
or does in fact provide benefits to any or all current Employees and (i) to
which the Company is party or by which the Company (or any of the rights,
properties or assets of the Company) is bound, (ii) with respect to which the
Company has made any payments, contributions or commitments, or may otherwise
have any liability (whether or not the Company still maintains such plan, trust,
arrangement, contract, agreement, policy or commitment) or (iii) under which any
current director, Employee or agent of the Company is a beneficiary as a result
of his or her employment or affiliation with the Company.  

(b)

With respect to any Employee, the Company has no obligation to contribute to (or
any other liability with respect to) any funded or unfunded Welfare Plan,
whether or not terminated, which provides medical, health, life insurance or
other welfare-type benefits for current or future retirees or current, future or
former Employees (including their dependents and spouses) except for limited
continued medical benefit coverage for former Employees, their spouses and their
other dependents as required to be provided under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), and the Company is in
compliance in all material respects with the continued medical and other welfare
benefit coverage requirements of COBRA and all other applicable laws.

(c)

With respect to any Employee, the Company does not maintain, contribute to or
have any material liability under (or with respect to) any Pension Plan which is
a tax qualified "defined benefit plan" (as defined in Section 3(35) of ERISA) or
a tax-qualified "defined contribution plan" (as defined in Section 3(34) of
ERISA), or a non-qualified deferred compensation plan for certain highly
compensated or management employees whether or not terminated. All contributions
(including all employer contributions and employee salary reduction
contributions) which are due have been paid to each Employee Plan or are
reflected as a liability on the books of the Company and all contributions for
any period ending on or before the Closing Date which are not yet due have been
paid to each such Employee Plan or accrued in accordance with the past custom
and practice of the Company. All premiums or other payments for all periods
ending on or before the Closing Date have been paid with respect to each such
Employee Plan which is a Welfare Plan.  

(d)

Except as set forth on Exhibit A, the Company has, with respect to all current
and former Employee Plans (and all related trusts, insurance contracts and
funds), at all times complied in all material respects with the applicable
requirements of ERISA, the Internal Revenue Code of 1986, as amended (the
"Code") and all other applicable statutes, common law, regulations and
regulatory pronouncements, or has, in the exercise of its reasonable judgment,
determined that such statutes (including ERISA), common law, regulations and
regulatory pronouncements were and are not applicable to the Company. The
Company has not engaged in nor is it bound to enter into, any transaction with
respect to any Employee Plan which would subject the Company to any material
liability due to either a civil penalty assessed pursuant to Section 502(l) of
ERISA or the tax or penalty on prohibited transactions imposed by Section 4975
of the





7

--------------------------------------------------------------------------------

  




Code. No actions, suits or claims with respect to the assets of any Employee
Plan (and all related trusts, insurance contracts and funds), other than routine
claims for benefits, are pending or threatened which could result in a material
adverse effect on the Company. There are not now, nor have there been, any
tax-qualified retirement plans sponsored or maintained by the Company for
Employees, nor are there any  unfunded obligations with respect thereto. With
respect to any Employee, the Company has no obligation to contribute to (or any
other liability with respect to) any "multi-employer plan," as defined in the
Multi-employer Pension Plan Amendments Act of 1980, and the Company has not
incurred any current or potential withdrawal or termination liability as a
result of a complete or partial withdrawal from any multi-employer plan. Except
as set forth on Exhibit A, each Employee Plan intended to qualify under Section
401(a) of the Code has been determined by the Internal Revenue Service to be
qualified under the requirements of Section 401(a) of the Code, the Internal
Revenue Service has issued a determination letter to that effect, and such
letter remains effective and has not been revoked. No unfulfilled obligation to
contribute with respect to an Employee Plan exists with respect to any Employee
Plan year ending on or before the Closing. There is no agreement or promise,
written or oral, of the Company to the effect that any Employee Plan may not be
terminated at the Company's discretion at any time, subject to applicable law.

Section 3.12

Environmental Condition.  

(a)

Except as set forth on Exhibit A, the Company (i) has obtained all environmental
permits necessary for the ownership and operation of its properties and the
conduct of its businesses, except where such failure to obtain could not
reasonably be expected to cause a Material Adverse Change; (ii) is in compliance
with all terms and conditions of such environmental permits and with all other
requirements of applicable environmental laws, except where such failure to
comply could not reasonably be expected to cause a Material Adverse Change;
(iii) has not received notice of any violation or alleged violation of any
environmental law or environmental permit; and (iv) is not subject to any actual
or contingent environmental claim which could reasonably be expected to cause a
Material Adverse Change.

(b)

Except as set forth on Exhibit A, to the Company's knowledge, none of the
present or previously owned or operated properties of the Company or of any of
its present or former subsidiaries, wherever located, (i) is subject to a lien,
arising under or in connection with any environmental laws, which could
reasonably be expected to cause a Material Adverse Change; or (ii) has been the
site of any release of hazardous substances or hazardous wastes from present or
past operations which has caused at the site or at any third-party site any
condition that has resulted in or could reasonably be expected to result in a
Material Adverse Change.  

(c)

Without limiting the foregoing (i) all necessary notices have been properly
filed, and no further action is required under current environmental law as to
each Response or other restoration or remedial project undertaken by the
Company, or its present or former subsidiaries on any of their presently or
formerly owned or operated properties and (ii) the present and, to the Company
knowledge, future liability, if any, of the Company and its subsidiaries which
could reasonably be expected to arise in





8

--------------------------------------------------------------------------------

  




connection with requirements under environmental laws will not result in a
Material Adverse Change. 

Section 3.13

Business.  The Company has all franchises, permits, licenses, patents and other
rights and privileges necessary to permit it to own its property and conduct its
business, except for those, the non-obtainment of which would not reasonably be
expected to cause a Material Adverse Change.

Section 3.14

Gas Contracts.  The Company is not, as of the date hereof, (a) obligated in any
material respect by virtue of any prepayment made under any contract containing
a "take-or-pay" or "prepayment" provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Company's
consolidated oil and gas properties at some future date without receiving full
payment therefor at the time of delivery, and (b) has not produced gas, in any
material amount, subject to, and none of the Company's consolidated oil and gas
properties is subject to, balancing rights of third parties or subject to
balancing duties under governmental requirements, except as to such matters for
which the Company has established monetary reserves adequate in amount in
accordance with GAAP to satisfy such obligations and has segregated such
reserves from its other accounts.          

Section 3.15

Title to Properties; Liens.  Except as set forth on Exhibit A, the Company has
defensible title to all of the properties and assets, both real and personal,
tangible and intangible, that it purports to own, including the properties and
assets reflected in the Reports and including the lands and leases and
associated net revenue interests reflect in the Company's most recent reserve
report, as of August 21, 2006, as prepared by Haas Petroleum Engineering
Services, Inc. (the "Reserve Report"), other than dispositions or expirations
since the date thereof, and they are not subject to any mortgage, pledge, lien,
security interest, conditional sale agreement, encumbrance or charge except
routine statutory liens securing liabilities not yet due and payable and minor
liens, encumbrances, restrictions, exceptions, reservations, limitations and
other imperfections that do not materially detract from the value of the
specific asset affected or the present use of such asset.  

Section 3.16

Taxes.  Within six (6) months from Closing, each of the Company and its
Subsidiaries will have filed, or caused to be filed, all federal and other tax
returns and reports required by applicable law to have been filed by it and will
have paid all taxes and other governmental charges thereby shown to be owing,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

Section 3.17

Interested Party Transactions.  Except as otherwise reflected in the Reports, no
executive officer, director or stockholder owning 5% of the outstanding Common
Stock of the Company or any "affiliate" or "associate" (as these terms are
defined in Rule 405 promulgated under the Securities Act) of any such person or
entity or the Company has or has had, either directly or indirectly, (a) an
interest in any person or entity which (i) furnishes or sells services or
products that are furnished or sold or are proposed to be furnished or sold by
the Company, or (ii) purchases from or sells or furnishes to the Company any
goods or services, or (b) a beneficial interest in any contract or agreement to
which the Company is a party or by which it may be bound or affected.





9

--------------------------------------------------------------------------------

  




Section 3.18

Reserve Report.  A true and correct copy of the Reserve Report has been provided
to Purchaser.  All information contained in the Reserve Report is true and
correct in all material respects as of the date thereof.

SECTION 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER.  

Purchaser hereby represents and warrants to the Company as follows:

Section 4.1

Investment.  The Purchaser is acquiring the Shares for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof in violation of the Securities Act,
and any state securities laws.  The Purchaser understands that the investment in
the Shares is subject to a high degree of risk and that the Shares have not been
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of Purchaser's investment intent and the accuracy
of the Purchaser's representations as expressed herein. The Purchaser
acknowledges and understands that it must bear the economic risk of this
investment for an indefinite period of time because the Shares must be held
indefinitely until subsequently registered under the Securities Act and
applicable state and other securities laws or unless an exemption from
registration is available.  The Purchaser has experience in analyzing and
investing in entities like the Company, it can bear the economic risk of its
investment, including the full loss of its investment, and by reason of its
business or financial experience or the business or financial experience of its
professional advisors has the capacity to evaluate the merits and risks of its
investment and protect its own interest in connection with the purchase of the
Shares from the Company.  

Section 4.2

Authority.  The Purchaser has all right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Purchaser and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.

Section 4.3

Investigation.  The Purchaser has had a reasonable opportunity to ask questions
relating to and otherwise discuss the terms and conditions of the offering and
the other information set forth in the Reports and this Agreement and the
Company's business, management and financial affairs with the Company's senior
management.  To the extent necessary, the Purchaser has retained and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and its purchase of the Shares hereunder.
         

SECTION 5
CONDITIONS TO OBLIGATIONS OF PARTIES.  

Section 5.1

Conditions to Obligations of Purchaser.  Purchaser's obligation to purchase the
Shares at the Closing is, at the option of Purchaser, which may waive any such





10

--------------------------------------------------------------------------------

  




conditions to the extent permitted by law, subject to the fulfillment on or
prior to the Closing Date of the following conditions:

(a)

The representations and warranties made by the Company in Section 3 hereof shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the foregoing shall
be certified in writing by an executive officer of the Company.

(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to such purchase shall have been performed
or complied with in all respects and the foregoing shall be certified in writing
by an executive officer of the Company.  

(c)

There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.  

(d)

There shall not be in effect any law, rule or regulation prohibiting or
restricting such sale or requiring any consent or approval of any person which
shall not have been obtained to issue the Shares (except as otherwise provided
in this Agreement).

(e)

The Company shall have obtained and received funds of not less than $4,000,000
("Borrowed Funds") from NGP Capital Resources Company or one of its affiliates,
under a loan or credit facility based upon the Company's oil and gas reserves
(the "Financing"), which such Financing may close simultaneously with the
Closing hereunder so long as the Borrowed Funds are received by the Company
prior to such Closing.

Section 5.2

Conditions to Obligations of Company.  The Company's obligation to sell and
issue the Shares at the Closing is, at the option of the Company, which may
waive any such conditions to the extent permitted by law, subject to the
fulfillment on or prior to the Closing Date of the following conditions:

(a)

The representations and warranties made by Purchaser in Section 4 hereof shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the foregoing shall
be certified in writing by Purchaser.  

(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by Purchaser on or prior to the Closing Date shall have been performed
or complied with in all material respects, and the foregoing shall be certified
in writing by the Purchaser.  

(c)

There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.





11

--------------------------------------------------------------------------------

  




SECTION 6
REGISTRATION RIGHTS.  

Section 6.1

Registration Rights.  The Company hereby grants to Purchaser the registration
and other investor rights set forth on Exhibit C (the "Registration Rights").

SECTION 7
MISCELLANEOUS.  

Section 7.1

Termination.  The Company may terminate its obligation to perform or observe any
of its covenants and agreements hereunder to any Purchaser if Purchaser violates
in a material respect any of the material covenants or agreements of the
Purchaser under this Agreement, and a Purchaser may terminate its obligations to
perform or observe any of its covenants and agreements hereunder if the Company
violates or fails to perform in any respect any of the covenants or agreements
of the Company under this Agreement to Purchaser.  Purchaser may terminate its
obligations under this Agreement in the event the Financing has not closed on or
before December 15, 2006.  

Section 7.2

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO CONTRACTS ENTERED INTO SOLELY BETWEEN
RESIDENTS OF, AND TO BE PERFORMED ENTIRELY WITHIN, SUCH STATE.  

Section 7.3

Survival.  The representations and warranties in Section 3 and Section 4 of this
Agreement shall survive any investigation made by Purchaser or the Company for a
period of two years after the Closing Date and all covenants and agreements
contained herein shall survive the execution and delivery of this Agreement in
accordance with their terms.

Section 7.4

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided in this Agreement, this Agreement may not be
assigned by a party without the prior written consent of the other party except
by operation of law, in which case the assignee shall be subject to all of the
provisions of this Agreement.  

Section 7.5

Notice.  Any notice or other communication given under this Agreement shall be
sufficient if in writing and will be effective as of (a) the date of receipt if
delivered by hand, by messenger or by courier, or transmitted by facsimile, to a
party at its address set forth below (or at such other address as shall be
designated for such purpose by such party in a written notice to the other party
hereto) or (b) three days after the date when the same shall have been posted by
registered mail, return receipt requested, in any post office in the United
States of America, postage prepaid and addressed to the party at such address:

If to the Company:




Sonoran Energy, Inc.

Pacific Center One

14180 North Dallas Parkway, Suite 400

Dallas, Texas 75254





12

--------------------------------------------------------------------------------

  




Attn:  Chief Financial Officer

(Facsimile) (469) 374-9265




If to Purchaser:




Cubus APS

Gydevang 25

DK-3450 Allerød

Denmark

Attn:  Jørgen Hallundbæk

(Facsimile) (___) ___-____




with a copy to:




Locke Liddell & Sapp LLP

600 Travis, Suite 3500

Houston, Texas 77002

Attn:  David Elder

(Facsimile) (713) 223-3713




Section 7.6

Further Assurances.  The parties hereto shall do and perform or cause to be done
and performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments or documents as any other party
may reasonably request from time to time in order carry out the intent and
purposes of this Agreement and the consummation of the transactions contemplated
hereby.  

Section 7.7

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which may be executed by fewer than all of the parties, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  

Section 7.8

Severability.  In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic impact of this Agreement on any party.  

Section 7.9

Headings.  Headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be relied upon in construing
this Agreement. Use of any gender herein to refer to any person shall be deemed
to comprehend masculine, feminine and neuter unless the context clearly requires
otherwise.  

Section 7.10

Public Statements.  Neither party will issue any press release or make any
public statement regarding the transactions contemplated hereby without
providing Purchaser with prior notification of the contents of such press
release or public statement and consulting with Purchaser prior to the issuance
of such press release or public statement, except as may be required by
applicable law.  





13

--------------------------------------------------------------------------------

  




Section 7.11

Brokers.  Each of the Company and Purchaser represents and warrants to the other
party that it has not engaged, consented to or authorized any broker, finder or
intermediary to act on its behalf, directly or indirectly, as a broker, finder
or intermediary in connection with the transactions contemplated by this
Agreement.  Each of the Company and Purchaser hereby agrees to indemnify and
hold harmless the other party from and against all fees, commissions or other
payments owing to any such person or firm acting on behalf of such Person
hereunder

Section 7.12

Expenses.  Each party hereto shall pay its own costs and expenses incurred in
connection herewith, including the fees of its counsel, auditors and other
representatives, whether or not the transactions contemplated herein are
consummated; provided, however, that assuming the consummation of the
transactions contemplated hereby, the Company shall pay at the Closing, out of
the proceeds of the Purchase Price, the reasonable fees and disbursements of
Purchaser's counsel in connection with such transactions, and any Company shall
further pay the reasonable fees and disbursements of Purchaser's counsel in
connection with any subsequent filing, amendment, waiver, consent or enforcement
thereof.  

Section 7.13

No Third Party Rights.  Nothing in this Agreement shall create or be deemed to
create any rights in any person or entity not a party to this Agreement except
for such rights as may exist by virtue of any contract or other agreement
existing on the date hereof.  

Section 7.14

Entire Agreement; Amendment.  This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof and
supersede all prior agreements and understandings among the parties relating to
the subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by each of the parties hereto.  

[Signature Page Follows]





14

--------------------------------------------------------------------------------

  







This Common Stock Subscription Agreement is agreed to and accepted as of
December 4, 2006.   




SONORAN ENERGY, INC.




By:  

Name:  

Title:  







CUBUS APS




By:  /s/ Jorgen Hallundbaek

Name:  Jorgen Hallundbaek

Title:  











15

--------------------------------------------------------------------------------

  




EXHIBIT A

SCHEDULE OF EXCEPTIONS

See Schedule of issuances of Common Stock and Convertible Securities attached
hereto.

Section 3.6: See Investor Rights Agreement entered into with NGP Capital
Resources Company dated as of the date hereof.

Section 3.11(d): None.

Section 3.12(a): None.

Section 3.12(b): None.

Section 3.15: None.





--------------------------------------------------------------------------------










EXHIBIT B

WARRANT




--------------------------------------------------------------------------------













EXHIBIT C

REGISTRATION RIGHTS AGREEMENT











  


